 
 
IV 
108th CONGRESS
2d Session
H. RES. 727 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2004 
Mr. Delahunt (for himself, Mr. Greenwood, Mr. Blumenauer, Mr. Case, Mrs. Christensen, Mrs. Davis of California, Mr. Doggett, Mr. English, Mr. Farr, Mr. Frank of Massachusetts, Mr. Grijalva, Mr. Hinchey, Mr. Holden, Mr. Kucinich, Ms. Lee, Mrs. Maloney, Mr. Markey, Mrs. McCarthy of New York, Mr. McGovern, Mr. George Miller of California, Mr. Nadler, Mr. Neal of Massachusetts, Ms. Norton, Mr. Olver, Mr. Rahall, Mr. Renzi, Mr. Stark, Mrs. Tauscher, Mr. Van Hollen, Mr. Wexler, Mr. Berman, and Mr. Evans) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the policy of the United States at the 56th Annual Meeting of the International Whaling Commission. 
 
Whereas whales have very low reproductive rates, making many whale populations extremely vulnerable to pressure from commercial whaling; 
Whereas because whales migrate throughout the world’s oceans, international cooperation is necessary to successfully conserve and protect whale stocks; 
Whereas in 1946, a significant number of countries adopted the International Convention for the Regulation of Whaling, which established the International Whaling Commission to provide for the proper conservation of whale stocks; 
Whereas in 2003, the Commission established a Conservation Committee, made up of all members of the Commission, for the purpose of facilitating efficient and effective coordination and development of the Commission’s conservation recommendations and activities, which are fully consistent with the conservation objectives stated in the 1946 Convention; 
Whereas the Commission adopted a moratorium on commercial whaling in 1982 in order to conserve and promote the recovery of whale stocks, many of which had been hunted to near extinction by the commercial whaling industry; 
Whereas the Commission designated the Indian Ocean and the ocean waters around Antarctica as whale sanctuaries to further enhance the recovery of whale stocks; 
Whereas many countries have designated waters under their jurisdiction as whale sanctuaries where commercial whaling is prohibited, and additional regional whale sanctuaries have been proposed by nations that are members of the Commission; 
Whereas 2 member nations currently have reservations to the Commission’s moratorium on commercial whaling, and one member nation is currently conducting commercial whaling operations in spite of the moratorium and the protests of other nations; 
Whereas the Commission has adopted several resolutions at recent meetings asking member nations to halt commercial whaling activities conducted under reservations to the moratorium and to refrain from issuing special permits for research involving the killing of whales; 
Whereas one member nation of the Commission has made a reservation to the Commission’s Southern Ocean Sanctuary and continues to conduct unnecessary lethal scientific whaling in the waters of the sanctuary and in the North Pacific Ocean; 
Whereas whale meat and blubber taken from whales killed pursuant to such unnecessary lethal scientific whaling is sold commercially, which further undermines the moratorium on commercial whaling; 
Whereas the Commission’s Scientific Committee has repeatedly expressed serious concerns about the scientific need for such lethal research and recognizes the importance of demonstrating and expanding the use of non-lethal scientific research methods; 
Whereas last year one member nation unsuccessfully sought an exemption that would have allowed commercial whaling of up to 150 minke whales and 150 Bryde’s whales, contrary to the moratorium and without review by the Scientific Committee, and continues to seek avenues to allow the lethal taking of whales by vessels from specific communities in a manner that would undermine the moratorium on commercial whaling; 
Whereas more than 8,500 whales have been killed in lethal scientific whaling programs since the adoption of the commercial whaling moratorium, and the lethal taking of whales under scientific permits has increased both in quantity and species, and now includes minke, Bryde’s, sei, and sperm whales; and 
Whereas both commercial whaling carried out under reservations to international agreements and lethal scientific whaling undermine the conservation program of the Commission: Now, therefore be it 
 
That it is the sense of the House of Representatives that— 
(1)at the 56th Annual Meeting of the International Whaling Commission the United States should— 
(A)remain firmly opposed to commercial whaling; 
(B)support the purposes and functions of the Conservation Committee, which provides a system for ensuring good governance of the Commission’s conservation activities; 
(C)initiate and support efforts to stop all activities conducted under reservations to the Commission’s moratorium on commercial whaling or whale sanctuaries; 
(D)oppose the unnecessary lethal taking of whales for scientific purposes, seek support for expanding the use of non-lethal research methods, and work to end the sale of whale meat and blubber from whales killed for unnecessary lethal scientific research; 
(E)seek the Commission’s support for specific efforts by member nations to end the trade in whale meat; 
(F)support the permanent protection of whale populations through the establishment of additional whale sanctuaries in which commercial whaling is prohibited; and 
(G)support efforts to expand the collection of data on whale populations, monitor and reduce whale bycatch and other incidental impacts, and otherwise expand whale conservation efforts; and 
(2)the United States should make full use of all appropriate diplomatic mechanisms, relevant international laws and agreements, and other appropriate means to implement the policies set forth in paragraph (1). 
 
